Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed on 7/20/2021 has been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description: 265 (on FIG. 2A), 600 (on FIG, 6A) and 700 (on FIG. 7A).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference characters in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
On pg. 8, line 1, “such as the fork 115” should read “such as the fork 215”.
On pg. 11, lines 7-8, “(e.g., link bar 4100 and the ball joint (component 420)” should read “(e.g., link bar 410 and the ball joint component 420)”.
Appropriate correction is required.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:
In claim 1, line 7, “the front wheel work” should read “front wheel fork”.
In claim 8, line 5, “to a chassis of the another electric scooter” should read “to a chassis of another electric scooter”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8-9 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, in line 3, it is unclear how the vertical link bar can be “movably fixed”.
According to Merriam-Webster, the definition of “fixed” means to be securely placed or fastened: stationary. Examiner suggests either removing the limitation “movably” or changing the limitation “fixed” to “attached” or something similar.
Regarding claim 6, in line 4, clarification is required due to the unclear nature of the limitation “it”.
	Regarding claim 8, in line 3, “an external span bar that attaches to an external charging port of the electric scooter” should read “an external span bar that attaches to one of the one of more external charging ports of the electric scooter” in order to properly refer to the one or more external charging ports already defined in claim 1, lines 2-3.
	Regarding claim 9, in line 3, it is unclear how the swivel can be both “fixed” and “rotates” to/from the deck. According to Merriam-Webster, the definition of “fixed” means to be securely placed or fastened: stationary. Examiner suggests the limitation “fixed” be changed to “attached” or something similar.
	Regarding claim 16, in lines 1-2, “wherein vertically attaching a front portion of the second electric scooter to a rear portion of the first electric scooter includes” should read “wherein vertically attaching the front portion of the second electric scooter to the rear portion of the first electric scooter includes” in order to properly refer to the front portion of the second electric scooter and the rear portion of the first electric scooter already defined in claim 12, lines 3-5.
	Regarding claim 16, in line 3, it is unclear how the wishbone-shaped link bar can be “movably fixed”. According to Merriam-Webster, the definition of “fixed” means to be securely placed or fastened: stationary. Examiner suggests either removing the limitation “movably” or changing the limitation “fixed” to “attached” or something similar.
	Regarding claim 17, in lines 1-2, “wherein laterally attaching a chassis of the third electric scooter to a chassis of the second electric scooter includes” should read “wherein laterally attaching the chassis of the third electric scooter to the chassis of the second electric scooter includes” in order to properly refer to the chassis of the third electric scooter and the chassis of the second electric scooter already defined in claim 12, lines 7-8.
	Regarding claim 18, in lines 1-2, “wherein laterally attaching a chassis of the third electric scooter to a chassis of the second electric scooter includes” should read “wherein laterally attaching the chassis of the third electric scooter to the chassis of the second electric scooter includes” in order to properly refer to the chassis of the third electric scooter and the chassis of the second electric scooter already defined in claim 12, lines 7-8.
	Regarding claim 19, in lines 1-2, “wherein laterally attaching a chassis of the third electric scooter to a chassis of the second electric scooter includes” should read “wherein laterally attaching the chassis of the third electric scooter to the chassis of the second electric scooter includes” in order to properly refer to the chassis of the third electric scooter and the chassis of the second electric scooter already defined in claim 12, lines 7-8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites identifying multiple electric scooters in a geographical area to be collected from the geographical area; determining an order of coupling the identified multiple electric scooters based on current characteristics for the identified multiple electric scooters; and presenting the determined order of coupling the identified multiple electric scooters to a user that is collecting the identified multiple electric scooters from the geographical area.
	The limitations of identifying multiple electric scooters in a geographical area to be collected from the geographical area; determining an order of coupling the identified multiple electric scooters based on current characteristics for the identified multiple electric scooters; and presenting the determined order of coupling the identified multiple electric scooters to a user that is collecting the identified multiple electric scooters from the geographical area, as drafted, are processes that, under their broadest reasonable interpretation, cover performances of the limitations in the mind. That is, nothing in the claim elements precludes the steps from practically being performed in the mind. For example, “identifying” in the context of this claim encompasses the user manually identifying multiple electric scooters in a geographical area to be collected from the geographical area. Similarly, the limitation of “determining an order of coupling the identified multiple electric scooters based on current characteristics for the identified multiple electric scooters”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. Finally, the limitation of “presenting the determined order of coupling the identified multiple electric scooters to a user”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Thus, the claim is not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dadoosh et al. (US 9440698 B2), hereinafter Dadoosh in view of Yan (US 20060249925 A1).
Regarding claim 1, Dadoosh teaches an electric scooter 10, comprising:
a chassis 101, 103 that includes an electric battery 115, a controller (not shown; see col. 7, lines 10-14 and col. 10, lines 7-9), and one or more external charging ports (not shown; see col. 10, lines 46-50);
a deck 108 disposed on top of the chassis 101, 103;
a steering tube 102 attached to a front wheel fork 107 through the chassis 101, 103;
handlebars 109 supported by the steering tube 102;
a front wheel 105 attached to the front wheel fork 107;
a back wheel 104 attached to a rear of the chassis 101, 103 (FIG. 1, col. 9-10, lines 61-36);
a hub motor fixed 114 to the back wheel 104 or front wheel 105 and controlled by the controller (FIG. 1, col. 7, lines 10-14);
but does not teach one or more attachment components that facilitate attachment of the electric scooter to another electric scooter.
Yan teaches a scooter 5000 comprising one or more attachment components 5016a, 5016b, 5016c that facilitate attachment of the scooter to another scooter (FIGS. 1 and 7, ¶ [0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the attachment components taught by Yan with the electric scooter taught by Dadoosh to facilitate attachment of one electric scooter to another electric scooter to allow a plurality of scooters to be attached together to form a train of scooters that would allow for efficient collection of scooters (i.e. by share services or the like) without the need for trucks or other large vehicles.
Regarding claim 3, Dadoosh in view of Yan teaches all of the elements of the current invention as stated above and the combination further teaches the electric scooter of claim 1, wherein the one or more attachment components 5016a, 5016b, 5016c include:
a vertical attachment component 5016a, 5016b configured to vertically attach a front portion of the electric scooter to a rear portion of another electric scooter; and
a vertical reception component 5016c configured to facilitate attachment of another electric scooter to a rear portion of the electric scooter (see Yan, FIGS. 1 and 7, ¶ [0020]).
Regarding claim 5, Dadoosh in view of Yan teaches all of the elements of the current invention as stated above and the combination further teaches the electric scooter of claim 1, wherein the one or more attachment components 5016a, 5016b, 5016c include:
a vertical link bar 5016a, 5016b that is fixed to the steering tube and shaped to link to a rear portion of another electric scooter; and
a rear link component 5016c that is fixed to a rear portion of the chassis and configured to receive a vertical link bar of another electric scooter (see Yan, FIGS. 1 and 7, ¶ [0020]).
Regarding claim 10, Dadoosh in view of Yan teaches all of the elements of the current invention as stated above and the combination further teaches the electric scooter of claim 1, wherein the controller of the electric scooter is configured to cause the hub motor to operate in a collection mode of operation upon engagement of one or more of the attachment components of the electric scooter.
The primary scooter operates in a “collection mode of operation” once the scooters are connected. In other words, the primary scooter is operated in a singular mode of operation during non-attachment and a collection mode of operation during attachment, wherein nothing in the claims precludes “a collection mode of operation” causing the primary scooter to function any different in the different modes.
Regarding claim 11, Dadoosh in view of Yan teaches all of the elements of the current invention as stated above and the combination further teaches the electric scooter of claim 1, wherein the controller of the electric scooter is configured to cause the hub motor to operate in a collection mode of operation when the electric scooter is physically coupled to another electric scooter via the one or more attachment components.
The primary scooter operates in a “collection mode of operation” once the scooters are connected. In other words, the primary scooter is operated in a singular mode of operation during non-attachment and a collection mode of operation during attachment, wherein nothing in the claims precludes “a collection mode of operation” causing the primary scooter to function any different in the different modes.
Claims 2, 4, 7-8, 12-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dadoosh in view of Yan as applied to claims 1, 3, 5 and 10-11 above, and further in view of Fu et al. (CN 108988089 A), hereinafter Fu.
Regarding claim 2, Dadoosh in view of Yan teaches all of the elements of the current invention as stated above and the combination further teaches the electric scooter of claim 1, wherein the one or more attachment components include:
a vertical attachment component 5016a, 5016b configured to vertically attach a front portion of the electric scooter to a rear portion of another electric scooter;
a vertical reception component 5016c configured to facilitate attachment of another electric scooter to a rear portion of the electric scooter (see Yan, FIGS. 1 and 7, ¶ [0020]);
but does not teach a lateral attachment component configured to laterally attach the chassis of the electric scooter to a chassis of another electric scooter.
Fu teaches an external span bar 2 connected to an external charging port of an electric balance board that attaches to an external charging port 6, 7 of another electric balance board to attach the chassis of the balance board to the chassis of the other balance board (FIGS. 1 and 2, pg. 1, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the external span bar taught by Fu with the electric scooter taught by Dadoosh in view of Yan to laterally attach the chassis of one electric scooter to another via their external charging ports, as this would allow for more scooters to be linked together for collection with a lower overall length, resulting in the ability to collect more scooters per collection trip.
Regarding claim 4, Dadoosh in view of Yan teaches all of the elements of the current invention as stated above but does not teach the electric scooter of claim 1, wherein the one or more attachment components include: a lateral attachment component configured to laterally attach the chassis of the electric scooter to a chassis of another electric scooter.
Fu teaches an external span bar 2 connected to an external charging port of an electric balance board that attaches to an external charging port 6, 7 of another electric balance board to attach the chassis of the balance board to the chassis of the other balance board (FIGS. 1 and 2, pg. 1, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the external span bar taught by Fu with the electric scooter taught by Dadoosh in view of Yan to laterally attach the chassis of one electric scooter to another via their external charging ports, as this would allow for more scooters to be linked together for collection with a lower overall length, resulting in the ability to collect more scooters per collection trip.
Regarding claim 7, Dadoosh in view of Yan teaches all of the elements of the current invention as stated above but does not teach the electric scooter of claim 1, wherein the one or more attachment components include a connecting rod that extends from an internal area of the chassis and is configured to laterally attach the chassis of the electric scooter to a chassis of another electric scooter.
Fu teaches a connecting rod (external span bar) 2 connected to an external charging port of an electric balance board that attaches to an external charging port 6, 7 of another electric balance board to attach the chassis of the balance board to the chassis of the other balance board (FIGS. 1 and 2, pg. 1, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the connecting rod taught by Fu with the electric scooter taught by Dadoosh in view of Yan to laterally attach the chassis of one electric scooter to another via their external charging ports, as this would allow for more scooters to be linked together for collection with a lower overall length, resulting in the ability to collect more scooters per collection trip.
Regarding claim 8, Dadoosh in view of Yan teaches all of the elements of the current invention as stated above but does not teach the electric scooter of claim 1, wherein the one or more attachment components include: an external span bar that attaches to an external charging port of the electric scooter and an external charging port of another electric scooter to laterally attach the chassis of the electric scooter to a chassis of another electric scooter.
Fu teaches an external span bar 2 connected to an external charging port of an electric balance board that attaches to an external charging port 6, 7 of another electric balance board to attach the chassis of the balance board to the chassis of the other balance board (FIGS. 1 and 2, pg. 1, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the external span bar taught by Fu with the electric scooter taught by Dadoosh in view of Yan to laterally attach the chassis of one electric scooter to another via their external charging ports, as this would allow for more scooters to be linked together for collection with a lower overall length, resulting in the ability to collect more scooters per collection trip.
Regarding claim 12, Dadoosh teaches an electric scooter 10 but does not teach a method of collecting multiple electric scooters from a geographic location, the method comprising:
attaching a first electric scooter to a second electric scooter by vertically attaching a front portion of the second electric scooter to a rear portion of the first electric scooter; and
attaching a third electric scooter to the second electric scooter by laterally attaching a chassis of the third electric scooter to a chassis of the second electric scooter.
Yan teaches a method of collecting multiple scooters from a geographic location, the method comprising:
attaching a first scooter to a second scooter by vertically attaching a front portion of the second scooter to a rear portion of the first scooter (via attachment components 5016a, 5016b, 5016c; see FIGS. 1 and 7, ¶ [0020]);
but does not teach attaching a third electric scooter to the second electric scooter by laterally attaching a chassis of the third electric scooter to a chassis of the second electric scooter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the method of attaching a first scooter to a second scooter via attachment components as taught by Yan with the electric scooter taught by Dadoosh to facilitate attachment of one electric scooter to another electric scooter to allow a plurality of electric scooters to be attached together to form a train of electric scooters that would allow for efficient collection of electric scooters (i.e. by share services or the like) without the need for trucks or other large vehicles.
Fu teaches a method of attaching an electric balance board to another electric balance board via an external span bar 2 connecting the external charging ports 6, 7 of the two balance boards to attach the chassis of the first balance board to the chassis of the second balance board (FIGS. 1 and 2, pg. 1, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the method of attachment via an external span bar connecting external charge ports as taught by Fu with the method of connecting electric scooters as taught by Dadoosh in view of Yan to laterally attach the chassis of a third electric scooter to a chassis of the second electric scooter via their external charging ports, as this would allow for more scooters to be linked together for collection with a lower overall length, resulting in the ability to collect more scooters per collection trip.
Regarding claim 13, Dadoosh in view of Yan further in view of Fu teaches all of the elements of the current invention as stated above and the combination further teaches the method of claim 12, further comprising:
attaching a fourth electric scooter to the third electric scooter by vertically attaching a front portion of the fourth electric scooter to a rear portion of the third electric scooter (via attachment components 5016a, 5016b, 5016c; see Yan, FIGS. 1 and 7, ¶ [0020]).
Regarding claim 14, Dadoosh in view of Yan further in view of Fu teaches all of the elements of the current invention as stated above and the combination further teaches the method of claim 12, further comprising: causing the first electric scooter, the second electric scooter, and the third electric scooter to operate in a collection mode of operation when attached to the other electric scooters.
The first, second and third scooters operate in a “collection mode of operation” once the scooters are connected. In other words, the scooters are operated in a singular mode of operation during non-attachment and a collection mode of operation during attachment, wherein nothing in the claims precludes “a collection mode of operation” causing the scooters to function any different in the different modes.
Regarding claim 15, Dadoosh in view of Yan further in view of Fu teaches all of the elements of the current invention as stated above and the combination further teaches the method of claim 12, further comprising: causing the first electric scooter to operate in a leader collection mode of operation when attached to the other electric scooters; and, causing the second electric scooter and the third electric scooter to operate in a follower collection mode of operation when attached to the other electric scooters.
The first scooter operates in a “leader collection mode of operation” and the second and third scooters operate in a “follower collection mode” once the scooters are connected. In other words, the scooters are operated in a singular mode of operation during non-attachment and a leader or follower collection mode of operation during attachment, wherein nothing in the claims precludes “a leader collection mode of operation” or “a follower collection mode of operation” causing the scooters to function any different in the different modes.
Regarding claim 16, Dadoosh in view of Yan further in view of Fu teaches all of the elements of the current invention as stated above and the combination further teaches the method of claim 12, wherein vertically attaching a front portion of the second electric scooter to a rear portion of the first electric scooter includes attaching a wishbone-shaped link bar 5016a, 5016b (of Yan) fixed to a steering tube of the second electric scooter to a rear link component 5016c (of Yan) fixed to a rear portion of the first electric scooter (see Yan, FIGS. 1 and 7, ¶ [0020]).
Regarding claim 17, Dadoosh in view of Yan further in view of Fu teaches all of the elements of the current invention as stated above and the combination further teaches the method of claim 12, wherein laterally attaching a chassis of the third electric scooter to a chassis of the second electric scooter includes laterally attaching the chassis of the third electric scooter to the chassis of the second electric scooter via a connecting rod 2 (of Fu) that couples the chassis of the third electric scooter to the chassis of the second electric scooter (see Fu, FIGS. 1 and 2, pg. 1, abstract).
Regarding claim 19, Dadoosh in view of Yan further in view of Fu teaches all of the elements of the current invention as stated above and the combination further teaches the method of claim 12, wherein laterally attaching a chassis of the third electric scooter to a chassis of the second electric scooter includes laterally attaching the chassis of the third electric scooter to the chassis of the second electric scooter via an external link bar 2 (of Fu) that couples a charging port of the third electric scooter to a charging port of the second electric scooter (see Fu, FIGS. 1 and 2, pg. 1, abstract).

Allowable Subject Matter
Claims 6, 9 and 18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, Dadoosh, Yan and Fu do not teach the electric scooter of claim 1, wherein the one or more attachment components include:
a vertical link bar having a wishbone shape that attaches to the steering tube of the electric scooter such that it can be moved into multiple positions (the vertical link bar having a wishbone shape taught by Yan is fixed to the steering tube rather than being attached such that it can be moved into multiple positions), including:
a collection position, in which the vertical link bar extends in a horizontal direction away from the steering tube; and
a ride position, in which the vertical link bar extends in a vertical direction parallel to a long axis of the steering tube.
Regarding claim 9, Dadoosh, Yan and Fu do not teach the electric scooter of claim 1, wherein the one or more attachment components include:
a swivel bar that is fixed to the deck of the chassis and rotates from the deck of the chassis to laterally attach the chassis of the electric scooter to a chassis of another electric scooter (Fu teaches an external link bar, however none of these references teach a swivel bar).
Regarding claim 18, Dadoosh, Yan and Fu do not teach the method of claim 12, wherein laterally attaching a chassis of the third electric scooter to a chassis of the second electric scooter includes laterally attaching the chassis of the third electric scooter to the chassis of the second electric scooter via a swivel bar that couples the chassis of the third electric scooter to the chassis of the second electric scooter (Fu teaches an external link bar, however none of these references teach a swivel bar).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Hardy whose telephone number is 571-272-4406. The examiner can normally be reached Monday-Friday from 10:00 AM – 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN HARDY/
Patent Examiner, Art Unit 3611


/JACOB D KNUTSON/Primary Examiner, Art Unit 3611